In an action to recover damages for personal injuries, the plaintiff appeals from so much of an order of the Supreme Court, Queens County (Flug, J.), dated September 30, 2009, as denied that branch of his motion which was for summary judgment on the issue of serious injury, with leave to renew upon completion of discovery.
Ordered that the order is affirmed insofar as appealed from, with costs.
Contrary to the plaintiff’s contentions, the Supreme Court properly denied that branch of his motion which was for summary judgment on the issue of serious injury, with leave to renew upon completion of discovery (see CPLR 3212 [f]). Skelos, J.P., Dillon, Angiolillo, Eng and Sgroi, JJ., concur.